Citation Nr: 1741241	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-37 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to October 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Board notes that the Veteran appealed the RO's denial of service connection for hearing loss, left ear, which was eventually granted via a February 2015 rating decision.  The Board finds that this represents a complete grant of the benefit sought on appeal; thus the aforementioned issue is therefore no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

In June 2015 the Veteran testified before the Board.  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDING OF FACT

The Veteran currently has right ear hearing loss to an extent recognized as a disability for VA purposes, and resolving all doubt in favor of the Veteran, evidence indicates that, the hearing loss is a result of service or etiologically related to in-service acoustic trauma.



CONCLUSION OF LAW

The criteria for service connection for hearing loss, right ear, have been met.  38 U.S.C.S. §§ 1101, 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he currently has right ear hearing loss that began during service in connection with noise exposure related to his military occupational specialty of Cannon Crewmember.  Following review of the evidence of record, the Board finds that service connection for right ear hearing loss is warranted.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.S. § 1110 (LexisNexis 2017); 38 C.F.R. § 3.303 (a) (2017).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted through the application of statutory presumptions for chronic conditions.  See 38 U.S.C.S. §§ 1101 (3), 1110, 1112, 1113, 1131, 1137 (LexisNexis 2017); 38 C.F.R. §§ 3.303 (b), 3.307(a)(3), 3.309(a) (2017).  "Other organic diseases of the nervous system," which may include sensorineural hearing loss, are classified as "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) also applies. 38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the claimant's separation from service.  38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1336-38.  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a current disability, which must be found before entitlement to service connection can be granted. 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C.S. § 5107 (b) (LexisNexis 2017); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  Notably however, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  "When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id. at 160.

Here, the Veteran filed his original claim for service connection for bilateral hearing loss and tinnitus in September 2013.  In February 2014 and February 2015 rating decisions, the RO granted service connection for tinnitus and hearing loss in the left ear based on acoustic trauma sustained in service.  The RO continued the denial of service connection for hearing loss in the right ear because the audiometric data associated with the right ear did not meet VA's criteria for consideration as a disability.  

Subsequently, during a June 2015 Board hearing, the Veteran testified that his hearing had worsened since his last VA examination.  In support of this assertion, he referenced a June 2015 Hearing Improvement Center, LLC audiogram which documented auditory thresholds of 35 decibels at 500 Hz, 40 decibels at 1000 Hz, 25, decibels at 2000 Hz, 35 decibels at 3000 Hz, and 30 decibels at 4000 Hz.  The Board finds that based upon these test results, the Veteran has impaired right ear hearing productive of a disability under 38 C.F.R. § 3.385.  Thus, the first element of service connection is met.

Regarding an in-service incurrence, as previously stated, the Veteran attributes his hearing loss to hazardous noise exposure in service.  The Board finds the Veteran's account of noise exposure to be credible and consistent with the circumstances of his service.  The Board also notes that the RO has conceded acoustic trauma in its February 2015 rating decision.  38 U.S.C.S. § 1154 (a) (LexisNexis 2017).  Because in-service noise exposure is established, the second element of service connection has been met.        

Turning to the nexus element, the evidence of record includes a December 2013 VA examination report which documents that at frequencies 500, 1000, 2000, 3000, and 4000 Hz, the auditory threshold for the Veteran's right ear was not 40 decibels or greater for at least one frequency, or 26 decibels or greater for at least three frequencies; thus the Veteran did not have impaired right ear hearing productive of a disability under 38 C.F.R. § 3.385. The examiner opined that the Veteran's right ear hearing loss is less likely as not caused by or a result of an event in military service.  The examiner reasoned that despite having an MOS of an Army Cannon Crewmember, which carries a high probability of hazardous noise exposure, and the Veteran's reports of military noise exposure from artillery with use of hearing protection for four years, audiometric thresholds for the right ear are within normal limits without significant threshold shift when compared to enlistment audiogram.

The Board finds the December 2013 VA examination report is inadequate.  In opining that the Veteran does not have a significant threshold shift when compared to his enlistment audiogram, the examiner failed to consider the Veteran's competent lay statements that his hearing has been steadily declining in both ears.  Specifically, the Veteran testified that he has problems hearing in class; he has to face to the right to have the best chance of hearing and even then sometimes he still can't hear.  As previously stated, the Veteran is competent to report on that of which he has observed such as his symptomatology regarding his perceived hearing loss.    

A January 2015 VA examination report documents that at frequencies 500, 1000, 2000, 3000, and 4000 Hz, the auditory threshold for the Veteran's right ear was not 40 decibels or greater for at least one frequency, or 26 decibels or greater for at least three frequencies; thus the Veteran did not have impaired right ear hearing productive of a disability under 38 C.F.R. § 3.385. The examiner opined that the Veteran's right ear hearing loss is less likely as not caused by or a result of an event in military service.  The examiner reasoned that the Veteran entered military service with normal nearing and no exit examination was found in the STRs provided.  Further, the current hearing exam indicates normal hearing; there are shifts relative to the entrance exam, but they are relatively flat and not typical of noise exposure.    

The Board finds the January 2015 VA examiner opinion is also inadequate.  The examiner noted shifts in the Veteran's hearing relative to his entrance exam, but failed to adequately explain why those shifts are not related to the Veteran's in service noise exposure.  This is important information given that the RO has conceded that the Veteran experienced acoustic trauma during service and the Veteran is claiming that he has hear loss related to such acoustic trauma.  Additionally, the examiner failed to consider the Veteran's competent lay statements.  

The Board has considered remanding the claim to obtain an adequate opinion on the etiology of the Veteran's right ear hearing loss.  However, the Veteran is service connected for left ear hearing loss based on the same in-service noise exposure.  In light of the Veteran's history of noise exposure/ nexus opinion linking his left earing hearing loss to service, and his credible lay statements regarding his right ear hearing loss, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current right ear hearing loss is related to his military service.  38 U.S.C.S. §§ 1110, 1131 (LexisNexis 2017); 38 C.F.R. § 3.303 (2017).  The benefit-of-the-doubt will be conferred in the Veteran's favor and remand is not necessary.  The claim for service connection for right ear hearing loss is granted.  38 U.S.C.S. § 5107 (b) (LexisNexis 2017); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right ear hearing loss is granted.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


